NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604



                                 Argued April 3, 2008
                              Decided September 26, 2008



                                          Before

                                JOEL M. FLAUM,  Circuit Judge

                               DANIEL A. MANION,  Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge



No. 07‐2827                                        Appeal from the United States District
                                                   Court for the Northern District of
UNITED STATES OF AMERICA,                          Illinois, Western Division.
                 Plaintiff‐Appellee,
                                                   No. 05 CR 50085
      v.
                                                   Philip G. Reinhard, Judge.
DAVID HEWELT,
                   Defendant‐Appellant.



                                       O R D E R

        David Hewelt pleaded guilty to distribution of child pornography in violation of
18 U.S.C. § 2252A(a)(2)(A). The district court sentenced Hewelt to 151 months’
imprisonment (the low end of the advisory guideline range of 151 ‐ 188 months),
rejecting Hewelt’s request for a below‐guideline sentence of sixty months’
No. 07-2827                                                                       Page 2



imprisonment (the mandatory minimum). Hewelt appeals, arguing that the district
court’s sentence was unreasonable.  We affirm.

                                            I.
       On December 13, 2005, the government indicted David Hewelt in a two‐count
indictment.  Count I charged Hewelt with distribution of child pornography in violation
of 18 U.S.C. § 2252A(a)(2)(A), and Count II charged him with possession of child
pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). Hewelt entered into a written
plea agreement under which he pleaded guilty to Count I and Count II was dismissed.
The case was then set for sentencing.

        The Presentence Report (“PSR”) prepared for sentencing detailed Hewelt’s
offense conduct as having posted a movie depicting child pornography on an Internet
newsgroup. Specifically, the PSR stated that on October 26, 2005, Hewelt split a video
file named “baby_j_standin_up.mpg” into six parts and posted the six parts to the
newsgroup, knowing that any Internet user could take possession of the video by
downloading a copy of it from the Internet. The PSR also stated that Hewelt had a
collection of child pornography estimated to include thousands of images, including
images of prepubescent minors and sadomasochistic and violent conduct of a sexual
nature directed towards children. Further, the PSR specified that during a search of
Hewelt’s home “numerous printed images of child pornography, several framed
images of child pornography, numerous hand drawings simulating child pornography
and violence/torture, and numerous items utilized for self‐mutilation and/or torture”
were recovered. 

        Based on the above information, the PSR established a base offense level of 22.
The base offense level was increased two levels because the pornographic material
involved a prepubescent minor or a minor under the age of twelve, and an additional
two levels because the offense involved distribution to others. The PSR further raised
the offense level four levels because the material portrayed sadistic or masochistic
conduct or other depictions of violence, two levels because a computer was used for the
distribution of the material, and five levels because the offense involved 600 or more
images. Following a three‐level reduction for acceptance of responsibility, the offense
level totaled 34. The PSR also determined that Hewelt had a criminal history of zero,
placing him in the criminal history category of I and resulting in an advisory guideline
range of 151 ‐ 188 months’ imprisonment. 
No. 07-2827                                                                         Page 3



       The PSR also summarized Hewelt’s mental and emotional health based on a
report and supplemental report prepared by Alliance Counseling Services and oral
statements made to the probation officer by Brian Smith (one of the authors of the
reports).  Because of the significance of the Alliance Reports to the issues on appeal, we
excerpt from those at length below.  

        In its initial report, dated November 27, 2006, Alliance diagnosed Hewelt, based
on the DSM‐IV (Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition)
criteria, with “Pedophilia, Sexually Attracted to Males and Females, Non‐Exclusive
Type.” The Alliance Report then explained what it meant to be diagnosed as a
pedophile, i.e., a paraphiliac focus on “sexual activity with a prepubescent child
(generally age 13 years or younger).”  The Alliance Report also explained that “[s]ome
individual prefer males, others females, and some are aroused by both males and
females.”  The report continued: “Some individuals with Pedophilia are sexually
attracted only to children (Exclusive Type), whereas others are sometimes attracted to
adults (Nonexclusive Type).”  The report further explained: “The course [of pedophilia]
is usually chronic, especially in those attracted to males.  The recidivism rate for
individuals with Pedophilia involving a preference for males is roughly twice that for
those who prefer females.” 

        The report applied these general principles to Hewelt.  It stated that Hewelt met
the diagnosis for “Pedophilia, Sexually Attracted to Males and Females, Non‐Exclusive
Type” because of 35 years of “recurrent, intense sexually arousing fantasies, sexual
urges, and behaviors involving sexual activity with a prepubescent child or children.”
The “Clinical Summary and Recommendations” section of the Alliance Report provided
the following additional summary:

       Hewelt presents with a significant, if not primary pedophiliac attraction for
       prepubescent boys and girls.  Further, it would appear that Mr. Hewelt has
       reinforced these sexual attractions and urges through years worth of engagement
       in fantasy, pornography, and masturbation.  Finally, there is an intense
       compulsive quality to his sexual behaviors through which Mr. Hewelt appeared
       to seek increasingly risky and intense sexual experience . . . .

       The report then summarized the results of three actuarial risk assessments,
noting that on “[t]he Rapid Risk Assessment for Sexual Offense Recidivism (RRASOR),
No. 07-2827                                                                        Page 4



Mr. Hewelt’s estimated recidivism rate was 7.6% within five years, and 11.2% within
ten years.” According to the report, “[t]he second assessment, the Static‐99 yielded a
risk category of low given Mr. Hewelt’[s] history.” And “[f]inally, Mr. Hewelt was
assessed as low risk on the VASOR.” Nonetheless, the report concluded that:

      Mr. Hewelt is viewed as a poor candidate for outpatient specialized sexual
      offender treatment services and management in the community via the
      containment approach.  Mr. Hewelt’s prognosis for significant changes in
      thoughts, attitudes and behaviors through specialized outpatient sexual offender
      treatment is viewed as poor.  As was noted above from the DSM‐IV diagnostic
      criteria, the course for individuals diagnosed with pedophilia is usually chronic,
      especially in those attracted to males.  The recidivism rate for individuals with
      Pedophilia involving a preference for males is roughly twice that for those who
      prefer females.  No further treatment services are recommended for Mr. Hewelt. 
      There is no known community based intervention suitable to address the needs
      presented by Mr. Hewelt or to further reduce the risk which he poses.  



       On February 7, 2007, Alliance provided a Supplemental Report.  The
Supplemental Report was needed because, while multiple requests were made to
Hewelt’s attorney to obtain records concerning the allegations of the offense, no
information was provided to Alliance and thus the initial report was “based upon what
was presented by Mr. Hewelt.”  The Supplemental Report provided additional
conclusions, following Alliance’s review of 150 pages of discovery material, including
police reports and criminal history information. The Supplemental Report noted that
“the records served to further support [the original] diagnosis which was . . .
Pedophilia, Sexually Attracted To Males and Females, Non‐Exclusive Type.”  

      The Supplemental Report then expanded on the earlier report, stating:

      Mr. Hewelt has consistently denied any hands on offenses in his background
      both during the course of our evaluation as well as in the discovery materials. 
      However, it is important to note the relative extent and seriousness of the items
      which were seized from Mr. Hewelt’s home as they appear to be indicative of a
      rather ingrained pattern of problematic behavior.  Mr. Hewelt presents with
      characteristics consistent with individuals who utilize computers and the internet
No. 07-2827                                                                       Page 5



      as a component of their sexual offense cycle.  As is consistent with Mr. Hewelt,
      these individuals often present with a sexual attraction for pre‐pubescent
      children, report experiencing extreme social isolation and significant deficits in
      their ability to interact with others, utilize the computer to communicate with
      others, and possess many tools (i.e., computers, digital cameras) for securing and
      transmitting photos and images involving children.  Additionally, these
      individuals possess extensive amounts of child pornography and erotica . . . .

      Mr. Hewelt also reflects the cognitive distortions consistent with individuals in
      these cases wherein he views his “crime” as one which he commits against
      himself.  Therefore, the down‐loading, transmitting and use of pornographic and
      sadistic images involving children are viewed by Mr. Hewelt as a “victim‐less”
      crime.  He would consider it to be an extension of something which is wrong
      with him as opposed to resulting from the direct or indirect exploitation of a
      child.  Additionally, many individuals in these circumstances utilize the fact that
      they have not had a hands‐on offense to justify their ongoing and expanding use
      of pornography and erotica.  Unfortunately this is often a part of the individual’s
      sexual offense cycle which culminates in actively attempting to solicit and seduce
      youth via the internet.  

       The Supplemental Report further reiterated that while “three actuarial risk
assessments indicated that Mr. Hewelt presented with a low risk category for re‐
offense,” “there is no known community based intervention suitable to address the
needs presented by Mr. Hewelt or to further reduce the risk which he poses.” Rather,
according to the Supplemental Report, “Hewelt is viewed as a poor candidate for
outpatient specialized sexual offender treatment services and management in the
community via the containment approach.  Mr. Hewelt’s prognosis for significant
changes in urges, thoughts, attitudes and behaviors through specialized outpatient
sexual offender treatment is viewed as poor.” The Supplemental Report then concluded
that “the recommendations offered in our original report remain unchanged in light of
the information which was presented by your office.” 

      At sentencing, Hewelt argued that based on the § 3553 sentencing factors he
should be sentenced below the advisory guidelines range and argued for a sentence of
60 months (the mandatory minimum).  Hewelt sought a reduced sentence based on
many factors, which his attorney claimed distinguished Hewelt from the average
No. 07-2827                                                                           Page 6



defendant.  First, Hewelt’s attorney stressed that Hewelt is 62 years old and had no
prior criminal history.  He added that given Hewelt’s health problems—he was badly
burned all over his body and severely injured in a car accident—any sentence above the
mandatory minimum was likely to be very close to a life sentence.  His attorney further
stressed Hewelt’s strong work history, responsible payment of child support, and his
service in the military and honorable discharge.  Additionally, Hewelt’s attorney noted
that Hewelt’s adoptive family had a stern nature and that Hewelt was sexually abused
at age nine.  Finally, his attorney highlighted the fact that Hewelt, on his own initiative,
had sought counseling after his arrest and argued that Hewelt had a low risk of
recidivism.

       The district court rejected Hewelt’s request for a below‐guidelines sentence.  In
doing so, the court noted that it had “read, in particular, the two reports that have been
submitted by Alliance Counseling Services,” and that it had “considered the arguments
and statements that have been made.” The district court then explained its reasoning,
stating:

       [Hewelt’s attorney] has appropriately cited to the statutory factors in 3553(a).  In
       looking at those, I just want to point out that the nature and circumstances of the
       offense are serious.  Both the amount and the type of pornography are
       particularly distressing to the court, and that’s what the statute, in providing the
       guidelines, was to get at, looking at the quantity and the type and the method
       used.

       In his favor, I don’t find any evidence in all the reports that he has harmed or
       even attempted to harm or entice any minor into this type of posing for
       pornographic images, but the offense is very serious.  What he has going for him,
       I suppose, in terms of a downward departure would be, as counsel points out,
       his life expectancy, which I am considering, the fact of no criminal history.  He
       does have health problems that I have looked at, and I’ve looked at the fact that
       he’s worked all his life and been in the Armed Forces and served the country.

       I guess of primary concern along with those is I have an obligation to protect the
       public from further crimes of the defendant, and that’s what poses the greatest
       problem for me, I think, and it’s why we have to go on why the guidelines were
       fashioned the way they were.  But, more importantly, as far as I’m concerned, it
No. 07-2827                                                                          Page 7



      would be the diagnosis and the prognosis in the various reports by Alliance
      Counseling Services, and their opinion is that he has pedophilia.  He’s chronic. 
      He’s attracted to both males and females.  And the recidivism is high if he’s
      attracted to males, which is the case, and that there’s no type of guarantee in any
      way that we can change him or effectively monitor him on an outpatient basis. 
      That is, that’s poor.  

      I want to say this, that when he’s appeared before me, he’s been open, he’s been
      frank, he’s been polite.  It makes a sentencing determination very difficult when I
      have somebody who is up in age and who also is a person who has no prior
      record and who has the concerns that [Hewelt’s attorney] has outlined.

      My focus in all that is, you know, are you going to do it—what’s going to happen
      when you get out.  If I were to let you out in 60 months or 70 months, which is
      short of the advisory guideline range, is there any indication that you might do
      this—you might act out against people.  You promised me you wouldn’t, but
      those who are experts in the field say that there’s no telling what can happen.  

The court added:  

      I think there has now been a recognition of how bad, number one, it can be, but
      secondly, how this could be progressive.  That is, before you were arrested, the
      images you saw I think progressively got worse. . . You had to have violence in
      those, and it’s something that’s very difficult to stop. . . . And were there any way
      that I could put somebody—put wherever you—to let you out in five, six years
      and I could put a television camera beside you and watch you all the time, I’d
      have a lot more confidence in what—that you wouldn’t do anything.   But given
      the experts’, so‐called experts[’], opinions, it’s very difficult for me to say that I
      should overlook that and should just be lenient.  

      And, believe me, in all my dealing with you and through [your attorney]
      representing you, I think you’d make [your] very best effort not to revert back to
      anything that might endanger somebody else, but I can’t say with any degree of
      confidence that the impulses would not overcome that, and I think age is about
      the only thing that will be a guarantee that once you do get out that you’ll be old
      enough that there won’t be that stimulation.
No. 07-2827                                                                          Page 8



The district court then concluded: “I am for all those reasons denying the motion for a
downward variance.  I am going to sentence you at the low end of the guideline range
to 151 months in the Bureau of Prisons.” 
                                            II.

        Hewelt appeals the district court’s sentence of 151 months, arguing that the court
erred in refusing to sentence him below the guideline range.  This court reviews a
sentence for reasonableness.  A sentence within the guideline range is presumptively
reasonable on appeal. See Rita v. United States, 127 S.Ct. 2456, 2462 (2007).  Rarely will a
sentence that is properly calculated under the guidelines be judged unreasonable on
appeal.  See United States v. Otero, 495 F.3d 393, 402 (7th Cir. 2007).  Accordingly, the
district court’s choice of a sentence is subject to only “light appellate review,” United
States v. Demaree, 459 F.3d 791, 795 (7th Cir. 2006), and this review “merely asks whether
the trial court abused its discretion.”  Rita, 127 S.Ct. at 2465.  Further, “[w]e review the
district court’s factual determinations with respect to sentencing for clear error.”  United
States v. Santiago, 495 F.3d 820, 824 (7th Cir. 2007).

        On appeal, Hewelt argues that the district court abused its discretion in assessing
the 151‐month sentence because it based its sentence on clearly erroneous facts. 
Specifically, Hewelt claims that “[t]he district court erred in concluding that Hewelt had
a risk of committing a sex offense other than the voyeuristic type of which he was
convicted.”  Appellant Brief at 14.  In support of his position, Hewelt points to the
Alliance Counseling Service Reports and the PSR, stressing that neither indicated that
he had ever acted out towards other people.  

       While it is true that there is no evidence that Hewelt had ever acted out, the
Alliance Report concluded that “there is an intense compulsive quality to his sexual
behaviors through which Mr. Hewelt appeared to seek increasingly risky and intense
sexual experience . . . .” Further, the Alliance Report explained that “Hewelt presents
with characteristics consistent with individuals who utilize computers and the internet
as a component of their sexual offense cycle.”  Specifically, the Alliance Report noted
that “many individuals in these circumstances utilize the fact that they have not had a
hands‐on offense to justify their ongoing and expanding use of pornography and
erotica.  Unfortunately this is often a part of the individual’s sexual offense cycle which
culminates in actively attempting to solicit and seduce youth via the internet.” From
these passages, the district court could have reasonably concluded that Hewelt posed a
No. 07-2827                                                                          Page 9



danger of acting out in the future and its finding in this regard was not clearly
erroneous.  

        Hewelt also argues that the district court erred in concluding that Hewelt had a
heightened risk of recidivism.  In support of his position, Hewelt points to three
different tests which were used to measure Hewelt’s recidivism, and they indicated a
low rate of recidivism.  However, Hewelt ignores the Alliance Report’s conclusion that
he was “viewed as a poor candidate for outpatient specialized sexual offender
treatment services and management in the community via the containment approach.”
The Alliance Report further noted that “Hewelt’s prognosis for significant changes in
urges, thoughts, attitudes and behaviors through specialized outpatient sexual offender
treatment is viewed as poor,” based in part on “the presence of sadistic and masochistic
urges and behaviors which appear to be chronic and ingrained.” Thus, although Hewelt
scored low on the tests used to measure recidivism, the Alliance Report supports the
district court’s finding that he had a heightened risk of recidivism.  

        Hewelt also argues that the district court committed error when it “said he had
double the risk of recidivism because he was attracted to boys.”  Appellant Brief at 14. 
Hewelt claims that the district court made this finding based on its misreading of the
following passage in the Alliance Report: “The recidivism rate for individuals with
Pedophilia involving a preference for males is roughly twice that for those who prefer
females.”  Hewelt then points out that the Alliance Report had diagnosed him as having
“Pedophilia, Sexually Attracted to Males and Females.”  Hewelt reasons that because he
is attracted to both boys and girls, he does not have a “preference” for males and
consequentially does not have double the risk of recidivism.

       However, contrary to Hewelt’s assertion, the district court did not find that he
had “double the risk of recidivism.”  Rather, the district court found that Hewelt was
“chronic.  He’s attracted to both males and females.  And the recidivism is high if he’s
attracted to males, which is the case, and that there’s no type of guarantee in any way
that we can change him or effectively monitor him on an outpatient basis.” The Alliance
Report supports the view that his recidivism rate is high because he is attracted to
males, stating:  “The course is usually chronic, especially in those attracted to males.”
Hewelt is attracted to males.  He is also attracted to females, but that does not alter the
Alliance Report’s position that those attracted to males are even more likely to suffer
from chronic pedophilia.  
No. 07-2827                                                                              Page 10



        Moreover, even if the district court erred in finding that Hewelt had a high rate
of recidivism because he is attracted to males,1 this error was harmless because the
district court had several other bases for concluding that Hewelt had a high rate of
recidivism.  An error is harmless if it “did not affect the district court’s selection of the
sentence imposed.” Williams v. United States, 503 U.S. 193, 203 (1992).  In sentencing
Hewelt, the district court stressed that it had “read, in particular, the two reports that
have been submitted by Alliance Counseling Services.” The extensive excerpts from the
Alliance Report and Supplemental Report detailing Hewelt’s progressive condition, the
seriousness and violence of the pornography, and the risk he presents to the public
concluded that there was no treatment option for Hewelt.  The excerpts from the
sentencing hearing show that the district court relied on this conclusion and the other
details contained in the Alliance Reports in sentencing Hewelt to 151 months’
imprisonment.  The transcript from the sentencing hearing further demonstrates that
the district court would have sentenced Hewelt to the same term, without regard to any
error, as the district court made clear that it believed the 151‐month sentence was
necessary given the seriousness of Hewelt’s offense, the progressively violent nature of
the pornography, the compulsive nature of Hewelt’s behavior, and the need to protect
the public.  Accordingly, any error was harmless.  See, e.g., United States v. Spano, 476
F.3d 476, 480‐81 (7th Cir. 2007) (holding that the district court’s error was harmless
because “[t]he judge has made abundantly and persuasively clear why he thinks a
guidelines sentence made without consideration of [the erroneous finding]” was
appropriate); United States v. Walker, 98 F.3d 944, 948 (7th Cir. 1996) (holding that the
sentencing error in considering arrests was harmless given the judge’s strong remarks
about the number of the defendant’s convictions).

       Finally, Hewelt argues that the district court “gave little or no attention to the
section 3553(a) factors that must be weighed in the balance,” such as Hewelt’s age,
health problems, the lack of a criminal record, his strong work record, responsible
payment of child support, and service in the military and honorable discharge.
Additionally, Hewelt’s attorney points out that Hewelt’s adoptive family had a stern
nature and that Hewelt was sexually abused at age nine.  However, as the excerpts from
the sentencing hearing demonstrate, the district court fully considered the § 3553(a)


       1
         Any error by the district court would not be surprising given that during the sentencing
hearing Hewelt’s own attorney noted that the report “say[s] where people were attracted to boys,
you can double it . . . . ” Sentencing Transcript at 9.
No. 07-2827                                                                         Page 11



factors, including the factors favoring Hewelt.  In the final analysis, though, given the
extensive amount of violent child pornography and the escalating nature of Hewelt’s
conduct, the district court concluded that the risk to children was too high to reduce
Hewelt’s sentence below the guideline range.  This conclusion was well within the
district court’s discretion.  See United States v. Allday, 2008 WL 4085484 (7th Cir. 2008)
(holding that the district court did not err in refusing to sentence the defendant below
the guideline range, notwithstanding the defendant’s age, health condition, first‐time‐
offender status, solid work history and military service, given the amount of child
pornography the defendant had amassed and the need to deter such conduct).  

                                            III.

       The district court sentenced Hewelt to 151 months’ imprisonment, a sentence
within the guideline range and therefore presumptively reasonable.  The district court
fully considered the § 3553(a) factors.  The district court also did not clearly err in
finding that Hewelt had a high recidivism risk and a risk of progressing to physical
offenses, or at a minimum, any error was harmless.  Accordingly, we AFFIRM.